                                                                     confirmation order new act cases.wpd

                            UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF INDIANA
                                    HAMMOND DIVISION

IN RE:                                        )
                                              )
ROBERT FREEMAN PROKOPIS                       )       CASE NO. 19-23461 JRA
                                              )
                               Debtor(s)      )

                                  ORDER CONFIRMING PLAN

       The Chapter 13 Plan of the above captioned Debtor(s) came on for a confirmation
hearing before the undersigned Bankruptcy Judge in his Courtroom on March 23, 2020. The
Chapter 13 standing Trustee appeared in person or by counsel.

       The Trustee reports to the Court that based on examination of the Debtor(s) and the
Plan that the Plan may be confirmed upon resolution of matters addressed at the confirmation
hearing, if any.

        It appears to the Court that the Chapter 13 Plan, including the Debtor's declarations
contained therein, has been transmitted to all creditors, parties in interest, or persons or entities
whose rights are affected in any way by the Plan, and that due notice of hearing on
confirmation has been given. The Court being duly advised in the premises hereby makes the
following findings:

         1.    That the Plan, including any modifications made by order of the Court,
               complies with the provisions of Chapter 13, and with other applicable
               provisions of Title 11, United State Code.

         2.    That any fee, charge, or amount required under 28 U.S.C. Chapter 123,
               or by the Plan, to be paid before confirmation has been paid.

         3.    That the Plan has been proposed in good faith and not by any means
               forbidden by law, and the action of the Debtor(s) in filing the petition was
               in good faith.

         4.    That the value, as of the effective date of the Plan, of property to be
               distributed under the Plan on account of each allowed unsecured claim is
               not less than the amount that would be paid on such claim if the estate of
               the Debtor were liquidated under Chapter 7, Title 11, United States Code,
               on such date.

         5.    That with respect to each allowed secured claim provided for by the Plan,
               the Plan complies with 11 U.S.C. § 1325(a)(5). Whether or not expressly
               provided in the Plan, with respect to allowed secured claims provided for
               under 11 U.S.C. § 1325(a)(5)(B), pursuant to 11 U.S.C. § 1325(a)(5)(B)(i)
               every holder of such claim shall retain the lien securing such claim until
               the earlier of the payment of the underlying debt determined under non-
               bankruptcy law, or discharge under 11 U.S.C. § 1328 and, if this case is
                                                                      confirmation order new act cases.wpd

               dismissed or converted without completion of the Plan, such lien shall be
               retained by such holder to the extent recognized by applicable non-
               bankruptcy law. Any contrary provision in the plan is superceded by this
               order.

       6.      No party-in-interest has asserted or established that the Debtor(s) has/have not
               satisfied the requirements of 11 U.S.C. § 1325(a)(8) and (9).

       7.      That the Debtor(s) will be able to make all payments under the Plan and
               comply with the Plan.

       8.      To the extent that 11 U.S.C. § 1322(d)(2) requires the Plan to provide payments
               over a period of not longer than three years, the Court determines that cause
               exists to extend the period of payments to that provided for by the Plan.

       IT IS THEREFORE ORDERED, ADJUDGED AND DECREED: that the Plan (as
modified by modifications approved by the Court in advance of the entry of this order, which
modifications are deemed to be included in the Plan submitted to the Court for confirmation
pursuant to 11 U.S.C. § 1323(b) [including modifications made by the Court at the hearing on
confirmation]) be and the same hereby is confirmed, subject to the following terms, conditions
and restrictions, and that this order shall control over any Plan provision that is inconsistent
herewith:

       1.      That notwithstanding any provision in the Debtor's Plan that the Debtor is
               to act as the Disbursing Agent regarding any post-petition payment, the
               Debtor shall make any such payment to the Trustee who thereafter will
               act as Disbursing Agent as to any such payment.

       2.      That in the event that the Debtor does not cause the Plan payments to
               the Trustee to be timely made as required by the Plan as confirmed, or
               as hereafter modified, the Trustee may request, without notice and
               hearing, that the Court Order any entity from whom the Debtor receives
               income to pay all or any part of such income to the Trustee pursuant to
               11 U.S.C. §1325(c).

       3.      That the application by the attorney for the Debtor(s) for the allowance of
               attorney fees for services rendered to the Debtor(s) having been
               considered, the Court finds that a reasonable fee for the routine and
               ordinary services performed or to be performed and undertaken by said
               attorney is $ 4,000.00 of which $ 1,190.00 was paid to said attorney
               prior to the filing of the petition initiating this proceeding leaving an unpaid
               balance of $ 2,810.00. That the unpaid balance of said fee shall be paid
               as a priority administrative claim pursuant to 11 U.S.C. §507(a)(1) and
               §503(b) as follows:

                       In such manner as the Trustee shall in his discretion determine in
                       order to cause the Plan to continue to conform to the
                       requirements of 11 U.S.C. §1325(a)(5)(B)(iii) and to provide for

                                                 -2-
                                                         confirmation order new act cases.wpd

            current payments proposed to be made by the Plan pursuant to
            11 U.S.C. §1322(b)(5); provided, however, that said monthly
            payments shall not commence until the Debtor's counsel has
            submitted a written review of all claims filed in the case to the
            Estate Administrator for filing with the Court, and serve a copy
            thereof on the Trustee, said review to be dated and submitted
            after the last day to timely file claims has run. The payment of any
            said fees can be suspended or fees disgorged by the Court, after
            notice and hearing, if the Debtor's attorney fails and refuses to
            properly render all reasonable and ordinary legal services
            required to complete the Plan.

4.   That the Debtor(s) shall maintain property damage insurance on any
     motor vehicles in which there is a security interest in an amount equal to
     the value thereof, and provide any such secured party with proof of
     insurance by a reputable insurance company authorized to do business in
     the State of Indiana showing the secured party as loss payee. In the
     event the Debtor(s) fail or refuse to do so the Debtor(s) shall store any
     such vehicles, until such proof of insurance is provided to said secured
     party.

5.   That the Debtor(s) shall maintain property damage insurance on any real
     estate in which there is a mortgage or that the Debtor is purchasing
     pursuant to a real estate contract in an amount equal to the value thereof,
     and provide any secured party with proof of insurance by a reputable
     insurance company authorized to do business in the State of Indiana
     showing the secured party as a loss payee. In the event of the Debtor(s)
     failure or refusal to do so the court shall enter such ex parte emergency
     relief as is just and proper under the circumstances.

6.   That the Debtor(s) shall not incur any additional debt during the term of
     the Plan without the prior, written approval of the Trustee, except for
     emergency or routine medical, dental, optical, hospital, auto or home
     repair expenses.

7.   That the Debtor(s) shall notify counsel for the Debtor(s) and the Trustee
     immediately in writing of any change in the Debtor's address, or of any
     termination, reduction of, or change in the Debtor's employment, or of
     any additional employment obtained.

8.   That the Debtor(s) shall not mortgage, sell or otherwise dispose, transfer
     or encumber any personal or real property constituting property of the
     estate under 11 U.S.C. § 1306 on the date of the filing of the petition,
     without first obtaining written authorization by order from the Court after
     notice and hearing.




                                     -3-
                                                            confirmation order new act cases.wpd

9.    That any and all property of the estate on the date of entry of this order as
      defined by 11 U.S.C. § 1306 shall not revest in the Debtor(s) upon the entry of
      this order – pursuant to the Court's authority under 11 U.S.C. § 1327(b) – and all
      such property shall remain property of the estate of the Debtor(s) until
      determined otherwise by the Court or by operation of applicable law.

10.   That the Debtor's attorney shall review all claims filed versus the Debtor's
      estate after the time has run to file claims to determine whether they are
      legally valid and correct in the amount claimed, and file a written report
      thereto with the Clerk of the Court, and serve a copy on the Trustee.

11.   That any provision of the Plan notwithstanding, any lien held by a creditor
      having a secured claim provided for by the Plan under 11 U.S.C.
      § 1325(a)(5)(B) shall be retained by said creditor in conformity with 11
      U.S.C. §1325(a)(5)(B)(i).

12.   That any provision of the Plan notwithstanding, and despite confirmation
      of the Plan in advance of the closure of an applicable claim filing
      deadline, any timely filed claim shall be deemed allowed as filed with
      respect to the amount and categorization (as secured, priority, or
      unsecured) of said claim. The prima facie validity and amount of such
      claim provided for by Fed.R.Bankr.P. 3001(f) shall be overcome only by
      means of such proceedings specifically addressed to such claim as
      applicable law may require – including those under Fed. R. Bank. P.
      3007, Fed. R. Bank. P. 3012 and/or Fed. R. Bank. P. 7001, – and not by
      provisions of the Plan.

13.   That any provision of the Plan notwithstanding, any determination of
      dischargeability of a debt which requires separate determination by the
      Court shall not be affected by the Plan and shall be determinable by the
      Court as provided by applicable law by adversary proceeding.

14.   The Debtor’s failure to pay any tax liability required to be paid by the
      Debtor after the date of the filing of the petition shall constitute "cause"
      for dismissal of the Debtor’s case pursuant to 11 U.S.C. §1307(c). The
      failure of the Debtor(s) to file a tax return that becomes due after the
      commencement of the case or obtain an extension of the due date
      thereof shall be subject to the provisions of 11 U.S.C. § 521(j).

15.   That any provision of the Plan notwithstanding, any debt affected by the
      Plan in a manner not authorized by applicable law, including by the
      provisions of Title 11 of the United States Code, shall be subject to such
      remedies as are provided by applicable law apart from 11 U.S.C.
      §1330(a), including such remedies as are provided for by Matter of
      Escobedo, 28 F.3d 34 (7th Cir. 1994).




                                        -4-
                                                                  confirmation order new act cases.wpd

       16.    That any provision of the Plan notwithstanding, no creditor having a claim subject
              to 11 U.S.C. § 1322(b)(2) secured only by a security interest in real property
              which is the Debtor(‘s)(s’) principal residence, which claim is provided for by the
              Plan pursuant to 11 U.S.C. §1322(b)(5), shall be required to request allowance
              by the Court of any addition to the indebtedness of the Debtor(s) to such creditor
              sought to be imposed subsequent to the filing of the petition initiating this case,
              as a condition of the legal effectiveness of such addition. Any provision of the
              Plan which requires such a request/allowance is void under the provisions of 11
              U.S.C. § 1322(b)(2), and this order of confirmation of the Plan hereby voids any
              such provision in the Plan. The legal effectiveness of any such addition shall be
              governed by otherwise applicable law, and not by such provision of the Plan.

Dated at Hammond, Indiana on March 25, 2020.


                                            /s/ James R. Ahler
                                            James R. Ahler, Judge
                                            United States Bankruptcy Court
Distribution
Debtor(s), Attorney for Debtor(s)
Trustee, U.S. Trustee
All Creditors
All Parties-in-Interest
Rev. 03/12/2009




                                              -5-
